Title: To John Adams from John Jay, 3 August 1785
From: Jay, John
To: Adams, John


          
            Dr: Sir
            Office for foreign Affairs 3d: August 1785
          
          I have had the Honor to receive and communicate to Congress your Letters of 15th: December 1784
          
            
              13
              }
               April 1785
            
            
              24
            
          
          4 May
          5 May
          7 May
          8 May
          13 May
          29 May which enclosed your Correspondence with Lord Carmarthen.—
          30 May &
          
          1 June.—
          24 April. Congress are pleased to hear that you have compleated the Loan in Holland; but have not directed me to say any Thing of opening a new one. I wish I could assure you that the Exertions of the States to provide for the Payment of the public Debts were proportionate to the public Exigencies—at present they are not—but we flatter ourselves that our Expectations on that Head will yet be realized, and that the different Legislatures at their ensuing Sessions will see the Necessity of adopting more efficient Measures than have hitherto been taken.—
          I am entirely of Opinion with you that the People of this Country should by a punctilious observance of the Treaty, enable you to insist with more Propriety and Energy on its being kept with equal good Faith by Britain. The Case of the Refugees is a delicate Subject, and my Sentiments respecting it perfectly correspond with yours.—
          The obliging Terms in which you mention my Appointment to this Office demand my warmest Acknowledgements—be assured that my Endeavours shall not be wanting so to conduct the Business of this Department as to confirm the Opinion you entertain of my Attention to it.—
          There is Reason to believe that the Demand of Mr. Longchamps will not be persisted in.—
          4 May. I presume you will not receive a Letter of Recal from your Legation to the Hague, until a Successor shall be appointed. Governor Livingston was elected but declined; and the Answer of Governor Rutledge who has since been appointed, is not yet arrived. Perhaps Circumstances may admit of your making a Trip to the Hague to take Leave in Form; if not, a Letter mentioning in general Terms the Obstacles which detain you would probably be satisfactory to their High Mightinesses.—
          The Calamities experienced and apprehended by France from the unseasonable Weather of the late Spring are severe; and must naturally have the Tendency you remark, I am happy to inform you that this Country enjoys a plentiful Harvest.—
          8 May. If Britain should object to the Powers of Congress to form Treaties of Commerce; it will probably be for the Purpose of Delay. There is no Reason to suspect that the different States even wish to send Ministers to foreign Powers in any other Way than the one directed by the Confederation. Nor is it more probable that Congress will refer their proper Business to the Deliberation and Discussion of the different Legislatures; for such Referrences would sap the Foundation of all fœderal Government. Whether any and what Measures may be necessary to obviate the Difficulties you allude to on those Points will best be decided when the Nature and Extent of them can be ascertained. Your Conferences with the Minister will soon put you in Capacity to remove all Doubts on that Head.
          13 May. The Attentions paid you by the Duke of Dorsett strike me as Marks of his good Sense, and the cautious Manner in which he compared Notes with you shews that much is not to be expected from his Frankness—but whatever may be the Intentions of his Court as to our Frontiers &c, and in whatever Degree of Silence and Mystery they may wish to involve their Designs; your first Conversation with the Minister on those Heads must furnish you at least with a Clue to them.—
          The expences of the Presentation of yourself and Family, will doubtless be considerable and I have long been of Opinion that your Salary is not equal to what the Expences of a Minister ought to be; for Custom and Fashion often exact a Tribute which however just and virtuous to refuse, is often very expedient to pay. In short your Salary is more than what a private Gentleman may with Care live decently upon, but is less than is necessary to enable you to live as other Ministers usually and generally do. Whether Congress will make any Alterations in this Respect is very uncertain. There are Men in all the States who make a Merit of saving Money, in small Matters, without sufficiently attending to the Consequences of it.—
          29 May. I congratulate you sincerely on your Arrival in London; and think you was very right in settling all Matters of Etiquette with the Marquis of Carmarthen previous to your Presentation. A Letter of Credence to the Queen was I believe neither heard nor thought of here— I think it would be well to make further Enquiries respecting that Matter, so that we may form some Judgement of the Tenor and Contents of such Letters. I wish you had informed me whether such a Letter could with Propriety yet be sent You, or whether it would be better to be silent about the Omission and only take care not to repeat it on a future Occasion. Your Opinion would be the more decisive, because you may learn with Certainty whether such a Letter is yet expected from Congress. At any Rate I think it would be well to give Assurances that the Omission proceeded not from Want of Respect but from Want of Information; for that undoubtedly was the Fact.—
          
          30 May. Your communicating to the Danish Minister a Copy of the Resolution of the 21st. March was rendered very proper by Mr. de St. Saphorin’s having been recalled
          On the 25th: March last the Papers you allude to, respecting the Morocco Business were forwarded to Capt. Lamb by a Messenger whom he sent for them— At what Time exactly he sailed I am not informed, though I am persuaded it must have been very soon after the Return of his Messenger.
          1 June. It gives me Pleasure to hear that your Reception at St. James was such as you represent it; I flatter myself that the Difficulties you expect to encounter will be surmounted by the like Address and temperate Perseverance which gave Success to your Negociations in Holland.—
          I hope by the next Conveyance to be enabled to communicate to you some Directions of Congress respecting the Payment of the Salaries of yourself and the other public Ministers and Servants in Europe. I made a Report on that Subject to Congress the 1st. April last, which is still under their Consideration.—
          You will receive some of our latest Newspapers, and the Journals of Congress from the 1st. March to 19th: June last
          I have the Honor to be with great Respect and Esteem / Dr: Sir / Your most obt. and very hble: Servt.
          
            John Jay—
          
        